Citation Nr: 0631459	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  93-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a cerebral contusion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from March 30, 1976, to 
April 30, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In November 2003, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


REMAND

The Board's November 2003 remand instructed that the veteran 
should be afforded an examination to determine the nature and 
severity of his service-connected residuals of cerebral 
contusion.  The examiner was to be instructed to identify all 
current residuals of the veteran's cerebral contusion, and 
the severity thereof.  However, the March 2006 VA examiner 
addressed only the claimed headaches and seizures, but did 
not address the veteran's psychiatric symptomatology, which 
has been at the center of the veteran's claim since its 
inception, and which was discussed by the veteran in his 
notice of disagreement and substantive appeal.  Strangely, 
the March 2006 examiner noted under the heading PSYCHIATRIC: 
"See the examination."  He did not provide further detail 
as to which examination, and there does not appear to be any 
psychiatric examination performed in response to the November 
2003 remand.  In light of the history of the veteran's claim, 
the Board finds that a VA examination which does not address 
his claimed psychiatric residuals does not satisfy the remand 
instructions.  

The veteran filed a timely notice of disagreement with the 
RO's August 2002 denial of a TDIU.  However, the RO did not 
prepare a statement of the case (SOC) in response to the 
notice of disagreement.  The Board remanded the issue of 
entitlement to a TDIU in November 2003 and instructed the 
originating agency to send the veteran an SOC.  The record 
does not reflect that this has been done.  

The U.S. Court of Appeals for Veterans Claims has held that 
RO compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required. Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue an SOC 
pertaining to the issue of entitlement to 
a TDIU and inform the veteran of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The veteran should be afforded an 
examination by physician with appropriate 
expertise to evaluate the current 
psychiatric residuals, if any, of the 
veteran's in-service cerebral contusion.  

The examiner should review the record with 
particular attention to the 1975 emergency 
room reports and the prior June 1993, May 
2003 and June 2003 VA medical opinions.  

The examiner should determine whether the 
veteran has any current psychiatric 
residuals from the 1975 cerebral 
contusion.  In other words, is it at least 
50 percent likely that the veteran's pre-
existing personality disorder was worsened 
by the injury, or that some other 
psychiatric disorder was incurred or 
worsened as a result of the injury.  

The examiner is asked to explain the 
reasoning behind his/her opinion, and to 
address the other opinions to the extent 
that they differ from his/her opinion.  If 
it is determined that the veteran has a 
current psychiatric disorder that was 
incurred or worsened by this military 
service, the examiner is also asked to 
apportion the veteran's psychiatric 
symptomatology to the extent possible, so 
that it might be determined what 
symptomatology is attributable to the 
service-connected disorder, and what 
symptomatology is attributable to non-
service-connected factors.  Also, if 
possible, a GAF score should be assigned 
based solely on service-connected 
symptomatology.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


